EXHIBIT 10.10
a2018greendotlogonotagv1a04.jpg [a2018greendotlogonotagv1a04.jpg]








TRANSITIONAL ADVISORY AGREEMENT AND RELEASE OF CLAIMS
This Transitional Advisory Agreement and Release of Claims (this “Agreement”) is
entered into as of December 13, 2019, by and between Steven W. Streit (“you”)
and Green Dot Corporation (the “Company”), collectively referred to herein as
the “Parties”. Capitalized terms used herein, but not defined herein, shall have
the meanings ascribed to them in the Employment Agreement by and between you and
the Company dated September 16, 2016 (the “Employment Agreement”).
RECITALS
WHEREAS, you have been employed by the Company as its President and Chief
Executive Officer pursuant to the Employment Agreement, and you and the Company
now wish to effect a Separation of your employment relationship;
WHEREAS, pursuant to the Employment Agreement, you and the Company agreed that
upon your Separation due to termination of your employment by the Company
without Cause or your resignation of employment with the Company for Good Reason
(as such terms are defined in the Employment Agreement), as applicable, the
Employment Agreement would terminate and you would continue service with the
Company as an independent contractor for a period of time following your
Separation;
WHEREAS, you and the Company wish to set forth in writing the terms of your
service with the Company as an independent contractor, and the Company wishes to
receive from you a general release of all claims against the Company;
WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that you
may have against the Company as defined herein, including, but not limited to,
any and all claims arising or in any way related to your employment with, or
separation from, the Company, and you and the Company desire to embody in this
Agreement the terms, conditions and benefits to be provided in connection with
your termination of employment with the Company;
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
AGREEMENT
A.
Separation.

1.    Separation Date. Your Separation is effective as of the close of business
on December 16, 2019 (your “Separation Date”). You acknowledge and agree that
effective as the Separation Date, you will cease to be employed in any capacity
with the Company or any of its subsidiaries, and will also cease to serve as a
member of the Board of Directors of the Company (the “Board”). The Company shall
pay to you all amounts and benefits that have accrued or were earned but remain
unpaid through your Separation Date in respect of salary, bonus and unreimbursed
expenses, including accrued and unused vacation, on the Separation Date,
regardless of whether you sign this Agreement.
2.    Consideration for Release. Subject to your compliance with the terms and
conditions of this Agreement, and provided you deliver to the Company this
signed Agreement and satisfy all conditions to make the Release effective within
sixty (60) days following your Separation (such sixty (60) day period, the
“Release Period”), the Company shall provide you with the acceleration set forth
under Section 7 of the Employment Agreement as compensation for the Release set
forth herein.
B.
Terms of Advisory Service.

Subject to your execution of this Agreement and the effectiveness of the Release
set forth herein within the Release Period, your service with the Company during
the Advisory Period shall be subject to the terms set forth below.


1

--------------------------------------------------------------------------------




1.    Advisory Period. You will serve as an independent contractor of the
Company for the two (2) year period commencing immediately upon your Separation
due to termination of your employment by the Company without Cause or your
resignation of employment with the Company for Good Reason (such two (2) year
period, the “Advisory Period”).
2.    Services. During the Advisory Period you shall hold the title of Chief
Innovation Officer and provide consulting and advisory services, at a rate no
greater than 10 hours per month to the Board or the named executive officers of
the Company as reasonably requested and in such manner (including by telephone)
and at such time and place as you and the Company may mutually agree (the
“Services”). For the avoidance of doubt, you shall provide the Services as an
independent contractor of the Company and nothing in this Agreement will be
construed as creating a joint venture relationship or an
employer/employee/agency relationship between you and the Company.
3.    Advisory Period Compensation.
(a)    Fee. During the Advisory Period you shall receive a monthly payment equal
to $200,000.
(b)    COBRA Benefit. Subject to your timely and proper election of coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), your then-effective group health benefits for you and your
COBRA-eligible dependents shall be continued at Company’s cost for all premiums
under COBRA (the monthly cost of such premiums, the “COBRA Premium”) for
18-months (the “Non-Cash COBRA”), provided that, if the Company determines that
it cannot provide the Non-Cash COBRA without potentially violating applicable
law or incurring additional expense under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will
provide you, in lieu thereof, taxable, continued installment payments equal to
the COBRA Premium for 18-months (measured from the date of Separation), which
payments will be made regardless of whether you elect COBRA continuation
coverage (the “Cash COBRA”). Notwithstanding the foregoing, the number of months
of Cash COBRA to be paid, in any case, shall be reduced by the number of months
of Non-Cash COBRA previously paid by the Company.
Notwithstanding any provision to the contrary, payment of the amounts set forth
in Sections 3(a) and 3(b) above shall (i) be subject to any applicable six (6)
month delay that may be required under Section 409A and (ii) to the extent the
Release Period (or the seventy (70) day period following your Separation, in the
event such Separation is due to your resignation for Good Reason) spans two
calendar years, always commence in the second calendar year, in which case the
first payment shall include any amounts which would have otherwise been payable
in the first calendar year.
Upon termination of your consulting services by the Company under this Agreement
prior to the end of the Advisory Period for any reason, any then-unearned
portion of the amounts provided under Sections 3(a) and 3(b) shall be paid to
you in accordance with the schedule set forth herein.
You acknowledge and agree that your strict compliance with the terms of this
Agreement, including Section 5 below, is a condition to your receipt of any
consideration pursuant to the terms of this Agreement. You further acknowledge
and agree that in the event of any breach of your obligations under this
Agreement, the Company shall, in its sole and absolute discretion, be entitled
to refrain from making any payment of amounts provided under Sections 3(a) and
3(b) which may be due but have not yet been paid, until such time as you have
fully cured any such breach(es) to the satisfaction of the Company.
4.    Indemnification and Insurance. The Company shall indemnify you with
respect to activities in connection with your service hereunder under the
indemnification and insurance provision of the Indemnity Agreement by and
between you and the Company dated December 11, 2015, which continues in full
force and effect. In addition, the Company will make commercially reasonable
efforts to extend coverage under the director and officer liability insurance
policy currently maintained, or as may be maintained from time to time, by the
Company for your service to the Company (not in your capacity as a director or
officer).


2

--------------------------------------------------------------------------------




5.    Advisory Period Covenants.
(a)    Non-Competition. During the Advisory Period, without the written consent
of the Company, you will not become employed by (as an officer, director,
employee, consultant or otherwise), involved or engaged in, or otherwise
commercially interested in or affiliated with (other than as a less than 5%
equity owner of any corporation traded on any national, international or
regional stock exchange or over-the-counter market) any person or entity that
competes with the Company or an affiliate thereof (together, the “Company
Group”) in the business of providing pre-paid debit cards, cash reload
processing services, tax refund processing services or checking account
products.
(b)    Non-Solicitation of Clients and Customers. During the Advisory Period,
without the written consent of the Company, you will not solicit or attempt to
solicit, for competitive purposes, the business of any of the clients or
customers of any member of the Company Group, or otherwise induce such customers
or clients or prospective customers or clients to reduce, terminate, restrict,
or alter their business relationship with any member of the Company Group in any
fashion.
(c)    Non-Solicitation of Employees. During the Advisory Period and for a
period of one (1) year thereafter, without the written consent of the Company,
you will not induce or attempt to induce any employee of any member of the
Company Group to leave the employment of the Company Group. Notwithstanding the
foregoing, for purposes of this Agreement, the placement of general
advertisements that may be targeted to a particular geographic or technical area
but that are not specifically targeted toward employees of the Company or its
successor assigns shall not be deemed to be a breach of this Section 5.
C.
Release

In consideration of the payments and benefits provided and to be provided to you
by the Company under this Agreement, and in connection with your Separation due
to termination of your employment by the Company without Cause or your
resignation of employment with the Company for Good Reason (as such terms are
defined in the Employment Agreement), as applicable, by your signature below you
agree to the following general release (the “Release”).
1.    On behalf of yourself, your heirs, executors, administrators, successors,
and assigns, you hereby fully and forever generally release and discharge the
Company, its current, former and future parents, subsidiaries, affiliated
companies, related entities, employee benefit plans, and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, for purposes of this Section C, the “Company”) from
any and all claims, causes of action, and liabilities up through the date of
your execution of this Release. The claims subject to this Release include, but
are not limited to, those relating to your employment with or other service to,
the Company and/or any predecessor to the Company and the termination of such
employment. All such claims (including related attorneys’ fees and costs) are
barred without regard to whether those claims are based on any alleged breach of
a duty arising in statute, contract, or tort. This expressly includes waiver and
release of any rights and claims arising under any and all laws, rules,
regulations, and ordinances, including, but not limited to: Title VII of the
Civil Rights Act of 1964; the Older Workers Benefit Protection Act; the
Americans With Disabilities Act; the Age Discrimination in Employment Act; the
Fair Labor Standards Act; the National Labor Relations Act; the Family and
Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act (if applicable); the provisions of
the California Labor Code (if applicable); California Wage and Hour laws, the
California Constitution, California Fair Employment and Housing Act; Unruh Civil
Rights Act; Moore-Brown-Roberti Family Rights Act; California Pregnancy
Disability Leave Law; the California Constitution; California Arrest History
Law; California Equal Pay Law; California Ban the Box Law; California Job
Reference Disclosures Law; California Employee Personal Information Protection
Act; California Occupational Safety and Health Act; California Family Rights Act
California Wage Theft Prevention Act of 2011; California Healthy Workplace
Healthy Family Act of 2014; California Anti-Retaliation law; California Paid
Sick Pay Law and any applicable municipal paid sick leave law; the Equal Pay Act
of 1963; and any similar law of any other state or governmental entity. You
further expressly waive and relinquish any rights and benefits under Section
1542 of the Civil Code of the State of California or any similar state statute,
and you do so understanding and acknowledging the significance and consequence
of specifically waiving Section 1542. Section 1542 states: “A general release
does not extend to claims which the creditor or releasing party does not know or
suspect to exist in his or her favor at the


3

--------------------------------------------------------------------------------




time of executing the release and that if known by him or her, would have
materially affected his or her settlement with the debtor or released party.”
Thus, notwithstanding the provisions of Section 1542, and to implement a full
and complete release, you expressly acknowledge this Release is intended to
include in its effect, without limitation, all claims you do not know or suspect
to exist in your favor at the time of signing this Release, and that this
Release contemplates the extinguishment of any such claims. This Release does
not extend to, and has no effect upon, any benefits that have accrued, and to
which you have become vested or otherwise entitled to, under any employee
benefit plan, program or policy sponsored or maintained by the Company, or to
your right to indemnification by the Company, and continued coverage by the
Company’s director’s and officer’s liability insurance policy, to any claim that
arises after the date of this Agreement or to any right you may have to obtain
contribution as permitted by law in the event of entry of judgment against you
as a result of any act or failure to act for which the Company, or any of its
subsidiaries or affiliates, and you are held jointly liable.
2.    In understanding the terms of the Release and your rights, you have been
advised to consult with an attorney of your choice prior to executing the
Release. You understand that nothing in the Release shall prohibit you from
exercising legal rights that are, as a matter of law, not subject to waiver such
as: (a) your rights under applicable workers’ compensation laws; (b) your right,
if any, to seek unemployment benefits; (c) your right to indemnity under
California Labor Code section 2802 or other applicable state-law right to
indemnity; and (d) your right to file a charge or complaint with a government
agency such as but not limited to the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Department of Labor, the California
Department of Fair Employment and Housing, or other applicable state agency.
Moreover, you will continue to be indemnified for your actions taken while
employed by the Company to the same extent as other then-current or former
directors and officers of the Company under the Company’s Certificate of
Incorporation and Bylaws and any director or officer indemnification agreement
between you and the Company, if any, and you will continue to be covered by the
Company’s director’s and officer’s liability insurance policy as in effect from
time to time to the same extent as other then-current or former directors and
officers of the Company, each subject to the requirements of the laws of the
State of California.
3.    You understand and agree that the Company will not provide you with the
payments and benefits under this Agreement (including those referenced herein
and made under the Employment Agreement or the Severance Agreement, as
applicable) unless you execute the Release. You also understand that you have
received or will receive, regardless of the execution of the Release, all wages
owed to you together with any accrued but unused vacation pay, less applicable
withholdings and deductions, earned through your termination date.
Notwithstanding anything to the contrary herein or in any other document, you
also understand and agree that, as of the Separation Date, all of your
equity-based compensation awards from the Company (other than any vested shares
of Company stock already paid to you) will cease to be outstanding and be
forfeited.
4.    As part of your existing and continuing obligations to the Company, you
have returned to the Company all Company documents (and all copies thereof) and
other Company property that you have had in your possession at any time,
including but not limited to the Company’s files, notes, drawings, records,
business plans and forecasts, financial information, specification,
computer-recorded information, tangible property (including, but not limited to,
computers, laptops, pagers, etc.), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof). You understand that, even if you did not sign the Release, you are
still bound by any and all confidential/proprietary/trade secret information,
non-disclosure and inventions assignment agreement(s) signed by you in
connection with your employment with the Company, or with a predecessor or
successor of the Company pursuant to the terms of such agreement(s).
5.    You represent and warrant that you are the sole owner of all claims
relating to your employment with the Company and/or with any predecessor of the
Company, and that you have not assigned or transferred any claims relating to
your employment to any other person or entity.
6.    You agree to keep the payments and benefits provided hereunder and the
provisions of this Release confidential and not to reveal its contents to anyone
except your lawyer, your spouse or other immediate family member, and/or your
financial consultant, or as required by legal process or applicable law.


4

--------------------------------------------------------------------------------




7.    You understand and agree that the Release shall not be construed at any
time as an admission of liability or wrongdoing by either the Company or
yourself.
8.    You agree that you will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. The Company (including its
subsidiaries and affiliates) will not make, and agrees to use its best efforts
to cause the officers, directors, employees and spokespersons of the Company to
refrain from making, any negative or disparaging statements or comments, either
as fact or as opinion, about you (or authorizing any statements or comments to
be reported as being attributed to the Company). Nothing in this paragraph shall
prohibit you or the Company from providing truthful information in response to a
subpoena or other legal process. In addition, nothing in the Release shall apply
to any legally protected whistleblower rights (including under Rule 21F under
the Securities Exchange Act of 1934).
9.    You agree that you have had at least twenty-one (21) calendar days in
which to consider whether to execute the Release, no one hurried you into
executing the Release during that period, and no one coerced you into executing
the Release. You understand that the offer of the payments and benefits
hereunder and the Release shall expire on the twenty-second (22nd) calendar day
after your employment termination date if you have not accepted it by that time.
You further understand that the Company’s obligations under the Release shall
not become effective or enforceable until the eighth (8th) calendar day after
the date you sign the Release provided that you have timely delivered it to
Company (the “Effective Date”) and that in the seven (7) day period following
the date you deliver a signed copy of the Release to Company you understand that
you may revoke your acceptance of the Release. You understand that the payments
and benefits under this Agreement (including those referenced herein and made
under the Employment Agreement or the Severance Agreement, as applicable) will
become available to you at such time after the Effective Date as is required
under this Agreement (and made under the Employment Agreement or the Severance
Agreement, as applicable).
10.    In executing the Release, you acknowledge that you have not relied upon
any statement made by the Company, or any of its representatives or employees,
with regard to the Release unless the representation is specifically included
herein. Furthermore, the Release contains our entire understanding regarding
eligibility for payments and benefits and supersedes any or all prior
representation and agreement regarding the subject matter of the Release.
However, the Release does not modify, amend or supersede written Company
agreements that are consistent with enforceable provisions of this Release such
as your proprietary information and invention assignment agreement, and any
stock, stock option and/or stock purchase agreements between the Company and
you. Once effective and enforceable, this agreement can only be changed by
another written agreement signed by you and an authorized representative of the
Company.
D.
General Terms

1.    Section 280G; Parachute Payments. In the event that the severance and
other benefits provided for in this Agreement or otherwise payable or provided
to you constitute “parachute payments” within the meaning of Section 280G of the
Code, then:
(a)    Determination. For purposes of the immediately following paragraph
related to Section 280G of the Code, unless the Company and you otherwise agree
in writing, the determination of your excise tax liability and the amount
required to be paid shall be made in writing by an accountant chosen by the
Company, which shall be from one of the six largest national accounting firms
(an “Accountant”). For purposes of its calculations, the Accountant may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on interpretations of the Code for which there is a “substantial authority”
tax reporting position. The Company and you shall furnish to the Accountant such
information and documents as the Accountant may reasonably request in order to
make its determinations. The Company shall bear all costs the Accountant may
reasonably incur in connection with any calculations contemplated hereunder. The
Accountants shall provide their calculations, together with detailed supporting
documentation, to the Company and you within thirty (30) calendar days after the
date on which the Accountants have been engaged to make such determinations or
such other time as requested by the Company or you. Any good faith
determinations of the Accountants made hereunder shall be final, binding and
conclusive upon the Company and you.


5

--------------------------------------------------------------------------------




(b)    Company’s Securities Tradable; Best Results Reduction. In the event the
Company’s securities are Tradable, if any parachute payments will be subject to
the excise taxes under Section 4999 of the Code, then the parachute payments
will be payable to you either in full or in such lesser amounts as would result,
after taking into account the applicable federal, state and local income taxes
and the excise tax imposed by Section 4999, on your receipt on an after-tax
basis of the greatest amount of payments and other benefits, by reducing
payments in the following order: first a pro rata reduction of (i) cash payments
subject to Section 409A of the Code as deferred compensation and (ii) cash
payments not subject to Section 409A of the Code, and second a pro rata
cancellation of (i) equity award compensation subject to Section 409A of the
Code as deferred compensation and (ii) equity award compensation not subject to
Section 409A of the Code (the “Best Results Reduction”). In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant. “Tradable” means “readily tradable on an established securities market or
otherwise,” as described in Section 1.280G-1, Q/A-6 of the Treasury Regulations
under Section 280G of the Code.
2.    Section 409A. To the extent (a) any payments to which you become entitled
under this Agreement, or any agreement or plan referenced herein, in connection
with your termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code and (b) you are deemed at the
time of such termination of employment to be a “specified” employee under
Section 409A of the Code, then such payment or payments will not be made or
commence until the earlier of (i) the expiration of the six (6)-month period
measured from the date of your Separation and (ii) the date of your death
following such separation from service; provided, however, that such deferral
will be effected only to the extent required to avoid adverse tax treatment to
you, including (without limitation) the additional twenty percent (20%) tax for
which you would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
will be paid to you or your beneficiary in one lump sum (without interest).
To the extent that any provision of this Agreement is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Employment Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment will be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A.
Payments pursuant to this Agreement (or referenced in this Agreement) are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the regulations under Section 409A.
Notwithstanding the foregoing, in the event the Company determines that any
compensation or benefits payable under this Agreement may be subject to Section
409A, the Company will work in good faith with you to adopt such amendments to
this Agreement, or to adopt such policies and procedures or take such other
actions that the Company determines are necessary or appropriate, to avoid the
imposition of taxes under Section 409A.
3.    Confidential Information and Other Company Policies. You will be bound by
and comply fully with the Company’s standard confidentiality agreement (a form
of which was been provided to you), insider trading policy, code of conduct, and
any other policies and programs adopted by the Company regulating the behavior
of its service providers, as such policies and programs may be amended from time
to time.
4.    Business Expense Reimbursement. You will be reimbursed, in accordance with
the Company’s expense reimbursement policy, for all business expenses reasonably
and necessarily incurred by you in connection with your provision of the
Services to the Company.
5.    Employee Inventions and Confidentiality Agreement. You acknowledge and
agreement that you continue to be bound by the Employee Inventions and
Confidentiality Agreement (the “Employee Inventions and Confidentiality
Agreement”) previously entered into by and between you and the Company as a
condition of your service.


6

--------------------------------------------------------------------------------




6.    Withholding. Sums payable to you hereunder shall be paid without deduction
and withholding, and you shall be solely responsible for remittance of any and
all taxes due as a self-employed person.
7.    Severability. If any term, covenant, condition or provision of this
Agreement or the application thereof to any person or circumstance shall, at any
time, or to any extent, be determined invalid or unenforceable, the remaining
provisions of this Agreement shall not be affected thereby and shall be deemed
valid and fully enforceable to the extent permitted by law.
8.    Successors; Assignment. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company. Your rights and obligations hereunder are
non-assignable. The Company may assign its rights and obligations to any entity
in which the Company or an entity affiliated with the Company, has a majority
ownership interest.
9.    Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. Notices or other communication directed
to you shall be addressed to your home address most recently communicated to the
Company in writing. Notices or other communication directed to the Company shall
be addressed to the Company’s corporate headquarters and directed to the
attention of the Board.
10.    Entire Agreement. This Agreement, including the Employee Inventions and
Confidentiality Agreement, sets forth the terms of your service with the Company
and supersedes any prior representations or agreements, whether written or oral,
including, but not limited to, the Employment Agreement. This Agreement may not
be modified or amended except by a written agreement signed by you and an
authorized officer of the Company.
11.    Arbitration and Class Action Waiver. You and the Company agree to submit
to mandatory binding arbitration any and all claims arising out of or related to
your service with the Company and the termination thereof, including, but not
limited to, claims for unpaid wages, wrongful termination, torts, stock or stock
options or other ownership interest in the Company, and/or discrimination
(including harassment) based upon any federal, state or local ordinance,
statute, regulation or constitutional provision, except that each party may, at
its, his or her option, seek injunctive relief in court related to the improper
use, disclosure or misappropriation of a party’s private, proprietary,
confidential or trade secret information (collectively, “Arbitrable Claims”).
Further, to the fullest extent permitted by law, you and the Company agree that
no class or collective actions can be asserted in arbitration or otherwise. All
claims, whether in arbitration or otherwise, must be brought solely in your or
the Company’s individual capacity, and not as a plaintiff or class member in any
purported class or collective proceeding. Nothing in this Arbitration and Class
Action Waiver section, however, restricts your right, if any, to file in court a
representative action under California Labor Code Sections 2698, et seq.
SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION
PERTAINING TO ANY ARBITRABLE CLAIMS BETWEEN YOU AND THE COMPANY.
This Agreement does not restrict your right to file administrative claims you
may bring before any government agency where, as a matter of law, the parties
may not restrict your ability to file such claims (including, but not limited
to, the National Labor Relations Board, the Equal Employment Opportunity
Commission and the Department of Labor). However, the parties agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims. The arbitration shall be
conducted in Los Angeles County, California through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let the Company know and the Company will provide you with a
hardcopy. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. In the event
of arbitration relating to this Agreement or your service with the Company, each
of you and the Company will bear its own costs, including, without limitation,
attorneys’ fees.


7

--------------------------------------------------------------------------------




12.    Choice of Law. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California (but not including any choice of
law rule thereof that would cause the laws of another jurisdiction to apply).
13.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.


8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
respective dates set forth below.
Green Dot Corporation
Dated: 12/13/2019        By: /s/ William I Jacobs    
Chairman of the Board of Directors
Steven W. Streit, an individual
Dated: 12/13/2019        /s/ Steven W. Streit    
Steven W. Streit




9

--------------------------------------------------------------------------------







AMENDMENT TO TRANSITIONAL ADVISORY AGREEMENT AND RELEASE OF CLAIMS


This Amendment to the Transitional Advisory Agreement and Release of Claims (the
“Amendment”) is entered into by and between Steven W. Streit and Green Dot
Corporation (the “Company”) (collectively the “Parties”) and amends the
Transitional Advisory Agreement and Release of Claims between the Parties dated
December 13, 2019 (the “Original Agreement”).


WHEREAS, pursuant to its terms, the Original Agreement provides that Mr.
Streit’s employment would be terminated effective as of the close of business on
December 16, 2019; and


WHEREAS, the Parties agreed to modify the Original Agreement solely to extend
Mr. Streit’s employment until the close of business on December 31, 2019 and
provide that the seven-day revocation period shall commence following Mr.
Streit’s execution of this Amendment.


NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:


1.    Amendment to “Separation Date” in the Original Agreement. All references
to the “Separation Date” in the Original Agreement shall be amended to be
defined as December 31, 2019, and Mr. Streit’s Separation (as defined in the
Original Agreement) shall be effective as of the close of business on December
31, 2019.


2.    Amendment to “Effective Date” of Release in the Original Agreement. All
references to the “Effective Date” of the Release (as defined in the Original
Agreement) in the Original Agreement shall be amended to be defined as the
eighth (8th) calendar day following the date that Mr. Streit executes this
Amendment.
3.    No Other Changes. Except as provided in this Amendment, all the terms and
conditions of the Original Agreement will remain in full force and effect.
Except as set forth herein, nothing contained in this Amendment shall in any way
prejudice, impair or affect any rights or remedies of the Parties under the
Original Agreement.
4.    Miscellaneous.


(a)    This Amendment is hereby incorporated into and made part of the Original
Agreement, and is subject to all of the terms and conditions set forth in the
Original Agreement; provided, however, that in the event of any conflict between
the terms and conditions set forth in this Amendment and the terms and
conditions of the Original Agreement, the terms and conditions set forth in this
Amendment shall control.


(b)    This Amendment and the Original Agreement together represent the entire
agreement and understanding of the Parties relating to the subject matter herein
and supersede all prior or contemporaneous discussions, understandings,
representations, negotiations and agreements between the Parties relating to
such subject matter.


(c)    This Amendment may be executed in counterparts, each of which shall be
deemed an
original, but all of which together will constitute one and the same instrument.


1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the
respective dates set forth below.
Green Dot Corporation
Dated: 12/16/2019        By: /s/ William I Jacobs    
Chairman of the Board of Directors
Steven W. Streit, an individual
Dated: 12/16/2019        /s/ Steven W. Streit    
Steven W. Streit






2